Citation Nr: 0733671	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chest pain and 
hypertension.  

2.  Entitlement to service connection for lung problems.  

3.  Entitlement to service connection for diabetic neuropathy 
and foot calluses (claimed as burnt lymph glands in the 
feet).

4.  Entitlement to service connection for bone growth under 
the nose.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran served on active duty from January 1956 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for chest pain and hypertension, lung 
problems, diabetic neuropathy and foot calluses (claimed as 
burnt lymph glands in the feet), and bone growth under the 
nose, with all claims to include as due to exposure to 
ionizing radiation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007, the veteran was afforded a hearing by a 
Veterans Law Judge at the RO in Huntington, West Virginia.  
Unfortunately, it appears that technical problems prevented 
VA from obtaining a transcript of the proceedings.  In 
September 2007, the veteran was notified that a transcript of 
his hearing could not be obtained, and that he was entitled 
to another hearing.  

In his response, received in October 2007, the veteran 
indicated that he desired a videoconference hearing before a 
Veterans Law Judge at the RO in Huntington, West Virginia.  
Therefore, a remand is required to schedule the appellant for 
another hearing.  See 38 C.F.R. § 20.700(a) (2007).  

The Board apologizes for the delay in this case. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge at the RO in Huntington, West 
Virginia.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



